EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend line 6 of Claim 3 to recite:

	providing a N-material spray containing N-material wherein said N-material can

Please amend line 12 of Claim 3 to recite:

	providing a P-material spray containing P-material wherein said P-material can

	It is noted that these amendments are only intended to change “Material” to “material” in both lines.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 3-5 are allowed.
The claim amendments filed 3/16/2022 overcome the rejections of record under 35 U.S.C. 112(b).
Independent Claim 3 has been amended to recite “coating said waste heat recovery pipe with multiple sections of said N-material by rotating said pipe and using said N-material spray to direct said N-material to said outer surface of said waste heat recovery pipe with said hot medium in said waste heat recovery pipe” and “coating said waste heat recovery pipe with multiple sections of said P-material by rotating said pipe and using said P-material spray to direct said P-material toward said outer surface of said waste heat recovery pipe with said hot medium in said waste heat recovery pipe.”
	Neither Nishijima nor Nemir teaches that coating the N-type or P-type materials on the waste heat recovery pipe is performed at a time when the hot medium is present within the waste heat recovery pipe. The Applicant’s arguments to this effect are persuasive.
Further searching failed to identify any additional prior art that would render the limitations “coating said waste heat recovery pipe with multiple sections of said N-material by rotating said pipe and using said N-material spray to direct said N-material to said outer surface of said waste heat recovery pipe with said hot medium in said waste heat recovery pipe” or “coating said waste heat recovery pipe with multiple sections of said P-material by rotating said pipe and using said P-material spray to direct said P-material toward said outer surface of said waste heat recovery pipe with said hot medium in said waste heat recovery pipe” either anticipated or obvious.
Therefore, the allowable features of Claim 3 are “coating said waste heat recovery pipe with multiple sections of said N-material by rotating said pipe and using said N-material spray to direct said N-material to said outer surface of said waste heat recovery pipe with said hot medium in said waste heat recovery pipe” and “coating said waste heat recovery pipe with multiple sections of said P-material by rotating said pipe and using said P-material spray to direct said P-material toward said outer surface of said waste heat recovery pipe with said hot medium in said waste heat recovery pipe,” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721